IN THE COURT OF CRIMINAL APPEALS
                            OF TEXAS
                                         NO. WR-56,666-03


                          EX PARTE DENNIS LEE ALLEN, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. W00-01305-R(B) IN THE 265TH DISTRICT COURT
                              FROM DALLAS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of capital murder

and sentenced to life imprisonment. The Eighth Court of Appeals affirmed his conviction. Allen v.

State, No. 08-00-00442-CR (Tex. App.—El Paso Jul. 11, 2002) (not designated for publication).

        Applicant contends, among other things, that the State violated Brady v. Maryland1 when it

did not disclose alleged agreements with jailhouse informants despite the informants’ testimonies

at trial that they had no deals. The trial court and the State agree that Applicant is entitled to relief



        1
            373 U.S. 83 (1963).
                                                                                                    -2-

under Brady.

       In these circumstances, additional facts are needed. As we held in Ex parte Rodriguez, 334
S.W.2d 294, 294 (Tex. Crim. App. 1960), the trial court is the appropriate forum for findings of fact.

The trial court shall provide the trial prosecutor with the opportunity to respond to Applicant’s Brady

claim. The trial court may use any means set out in TEX . CODE CRIM . PROC. art. 11.07, § 3(d).

       It appears that Applicant is represented by counsel. If the trial court determines he is not

represented by counsel and elects to hold a hearing, it shall then determine whether Applicant is

indigent. If Applicant is indigent and wishes to be represented by counsel, the trial court shall

appoint an attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

       The trial court shall make supplemental findings of fact and conclusions of law addressing

the response, if any, of the trial prosecutor. The trial court shall also make any other supplemental

findings of fact and conclusions of law that it deems relevant and appropriate to the disposition of

Applicant’s claim for habeas corpus relief.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall

be obtained from this Court.

Filed: February 4, 2015
Do not publish